Citation Nr: 1124654	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  03-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1991, and from June to September 1988.  The Veteran also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In February 2003, the Veteran testified at a personal hearing at the RO.  A transcript of that hearing is in the claims file.  

In January 2004, the Board reopened and remanded the issue of entitlement to service connection for a psychiatric disorder to include depression.  

In August 2008, the Board denied entitlement to service connection for a psychiatric disorder to include depression.  In December 2008, the Veteran submitted a motion to vacate the Board's decision.  In February 2009, the Board denied the motion.  

Thereafter, the Veteran appealed the August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the parties filed a Joint Motion for Remand to the Board.  By Order also dated in March 2010, the Court granted the motion and remanded the matter for compliance with instructions in the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Board sent the attorney a letter advising that the Veteran's case had been received by the Board and that they had an opportunity to submit additional argument or evidence within 90 days from the date of the letter.  See 38 C.F.R. § 20.1304 (2010).  In September 2010, the attorney submitted correspondence requesting a Board hearing.  In March 2011, the Board sent a letter requesting clarification of the type of hearing requested.  In May 2011, the attorney responded, indicating that they wanted to appear at a hearing before a Veterans Law Judge at the local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






